DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al (US 6,960,743) in view of Grande et al (US 2011/0277803), Tsukakoshi (US 5,167,723), and Shirakawa et al (US 6,191,394).
Hiramatsu shows the structure claimed including a stage body (11) having a substrate placing surface wherein the stage body has a plurality of protrusions (17, 27) defining a recess of the stage body (also see Figure 2) and a thermocouple (96) to detect a temperature near the substrate placing surface of the stage body. But, Hiramatsu does not show the thermocouple formed of a temperature gauge having a first metal film and a second metal film as claimed with a contact surface between the first metal film and the second metal film is greater than a non-contact surface therebetween, and the temperature gauge that is disposed between the plurality of protrusions in the recess of the stage body and surrounded by the substrate. 
Grande shows it is known to provide a thermocouple having a temperature gauge that is provided with a first metal print/film and a second metal print/film that are stacked or overlapped at a location where temperature is to be measured providing flexible planar surface contact with the location. Also, see para [0086] and [0087].
Tsukakoshi shows it is known to provide a thermocouple having two dissimilar metal films that are overlapped in a region (67, 73) shown by an overlapped length L   wherein the overlapped region has a contact surface between metal layers that is greater than a non-contact surface therebetween as illustrated in Figure 26, and Tsukakoshi further teaches that the overlapped region also can be adjusted to improve the accuracy and positioning of the overlapped region (also, see column 8, lines 4-16).
Shirakawa shows it is known to provide a stage body having a substrate placing surface with a thermocouple disposed in a recess of the substrate placing surface wherein the thermocouple is surrounded by the stage body and the substrate (also see Figure 9A). 
   In view of Grande, Tsukakoshi, and Shirakawa, it would have been obvious to one of ordinary skill in the art to adapt Hiramatsu with a thermocouple in a formed of temperature gauge having a first and second metal film that are stacked or overlapped with the overlapped region that further includes a contact surface that is greater than a non-contact surface between the first film and the second film as another known form of the arrangement of the metal films of the thermocouple wherein such overlapped region provides a junction that is capable of withstanding shock with no upsetting of the junction (also, see column 2, line 61 to column 3, line 2 of Tsukakoshi), and the temperature gauge is provided in the recess of the stage body defined by the plurality of protrusions as alternative location for the thermocouple to accurately and effectively measure the temperature of the substrate as well as the substrate placing surface of the stage with high accuracy as the temperature gauge is directly surrounded by the state body and the substrate. 
With respect to claim 2, Grande further shows that the first and second metal film/prints are formed by spraying. It is also noted that the recitation of thermal spraying renders the claim 2 as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
With respect to claims 3 and 4, Hiramatsu shows a temperature controller including a heater (12) provided in the stage body to heat and control the temperature of the stage body, and Shirakawa also shows it is known to provide a temperature controller/heater that controls the temperature of the stage body wherein it is known to control the temperature controller/heater based on a detection signal such as a measured temperature of the thermocouple is used to control the temperature controller/heater to achieve the desired temperature (also, see Figure 8 of Shirakawa). 
With respect to claims 5, 6, 19, 21, 22  Hiramatsu shows the recess formed on the upper surface of the stage body by a plurality of protrusions wherein a thermocouple/temperature gauges having the first and second film as taught by Grande can be formed in the recess as taught by Shirakawa wherein the temperature gauge is surrounded by the stage body and the substrate as the substrate directly covers the recess and contacts the plurality of protrusions.  
With respect to claim 18, Grande shows the first metal film/print that is made of chromel and the second metal film/print made of alumel (also, see para [0044]).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Grande, Tsukakoshi, and Shirakawa as applied to claims 1-6, 18, 19, 21 and 22 above, and further in view Shamouilian et al (US 2002/0036881). 
Hiramatsu in view of Grande, Tsukakoshi, and Shirakawa shows the structure claimed including an electrostatic chuck (Figure 8 of Hiramatsu) but does not explicitly show the electrostatic chuck formed on a base substrate. 
Shamouilian shows it is known to provide a stage body having an electrostatic chuck (55) formed over a base substrate (235/190) as a known substrate stage that can withstand high operating temperatures (para 0051) wherein an electrostatic electrode is provided to electrostatically adsorb or hold the substrate, and Shamouilian further shows a thermocouple (285) having a lead wire, as a compensating lead wire, formed or provide in the electrostatic chuck as illustrated in Figure 1. 
In view of Shamouilian, it would have been obvious to one of ordinary skill in the art to adapt Hiramatsu, as modified by Grande, Tsukakoshi, and Shirakawa, with an electrostatic chuck formed over a base substrate as an alternative stage body that is known to withstand high operating temperature to prolong the life of the stage body wherein the electrostatic electrode in the stage body electrostatically adsorbs a substrate for supporting the substrate on the state body that is well known in the art. 
With respect to claims 8 and 9, Shamouilian further shows that the electrostatic chuck is formed by thermal spraying (see para [0065]), and Grande shows a wire, as a compensating lead wire, connecting to the first metal and the second metal films which are printed by spraying as illustrated in Figure 1 (also, see para [0088]). It is noted that the recitation of thermal spraying renders the claims as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
Claim(s) 10-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al (US 6,960,743) in view of Shamouilian et al (US 2002/0036881), Grande et al (US 2011/0277803), Tsukakoshi (US 5,167,723), and Shirakawa et al (US 6,191,394).
Hiramatsu shows the structure claimed including a stage body (11) having a substrate placing surface and forming an electrostatic chuck having an electrode (42, 43) for electrostatic adsorption (Figure 8) wherein the stage body has a plurality of protrusions (17, 27) defining a recess of the stage body (also see Figure 2), and a thermocouple (96) to detect a temperature near the substrate placing surface of the stage body. But, Hiramatsu does not show the thermocouple that is formed of a temperature gauge having a first metal film and a second metal film as claimed with a contact surface between the first metal film and the second metal film is greater than a non-contact surface therebetween, and the thermocouple gauge that is disposed between the plurality of protrusions in the recess of the stage body and surrounded by the substrate. 
Shamouilian shows it is known to provide a stage body having an electrostatic chuck (55) formed over a base substrate (235/190) as a known substrate stage that can withstand high operating temperatures (para 0051) wherein an electrostatic electrode is provided to electrostatically adsorb or hold the substrate, and Shamouilian further shows a thermocouple (285) having a lead wire, as a compensating lead wire, formed or provide in the electrostatic chuck as illustrated in Figure 1. 
Grande shows it is known to provide a thermocouple having a temperature gauge that is provided with a first metal print/film and a second metal print/film that are stacked or overlapped at a location where temperature is to be measured providing flexible planar surface contact with the location. Also, see para [0086] and [0087]. 
Tsukakoshi shows it is known to provide a thermocouple having two dissimilar metal films that are overlapped in a region (67, 73) shown by an overlapped length L   wherein the overlapped region has a contact surface between metal layers that is greater than a non-contact surface therebetween as illustrated in Figure 26, and Tsukakoshi further teaches that the overlapped region also can be adjusted to improve the accuracy and positioning of the overlapped region (also, see column 8, lines 4-16).
Shirakawa shows it is known to provide a stage body having a substrate placing surface with a thermocouple disposed in a recess of the substrate placing surface wherein the thermocouple is surrounded by the stage body and the substrate (also see Figure 9A). 
   In view of Shamouilian, Grande, Tsukakoshi, and Shirakawa, it would have been obvious to one of ordinary skill in the art to adapt Hiramatsu with an electrostatic chuck formed over a base substrate as an alternative stage body that is known to withstand high operating temperature to prolong the life of the stage body, and a thermocouple in a formed of temperature gauge having a first and second metal film that are stacked or overlapped with the overlapped region that further includes a contact surface that is greater than a non-contact surface between the first film and the second film as another known form of the arrangement of the metal films of the thermocouple wherein such overlapped region provides a junction that is capable of withstanding shock with no upsetting of the junction (also, see column 2, line 61 to column 3, line 2 of Tsukakoshi), and the temperature gauge is provided in the recess of the stage body defined by the plurality of protrusions as another alternative location for the thermocouple to accurately and effectively measure the temperature of the substrate as well as the substrate placing surface of the stage with high accuracy as the temperature gauge is surrounded by the state body and the substrate. 
With respect to claim 11, Grande further shows that the first and second metal film/prints are formed by spraying. It is also noted that the recitation of thermal spraying renders the claim 2 as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
With respect to claim 12, Hiramatsu shows the electrostatic chuck including a heating layer, and Shamouilian also shows the electrostatic chuck having a heater layer (235) wherein the substrate stage including a temperature control (275) controls the heater layer based on the detection signal or the measured temperature of the thermocouple (285). It is also noted that the recitation of thermal spraying renders the claim 12 as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
With respect to claim 13, Shamouilian further shows a thermocouple (285) having a lead wire, as a compensating lead wire, formed or provide in the electrostatic chuck as illustrated in Figure 1, and Grande shows a wire, as a compensating lead wire, connecting to the first metal and the second metal films are printed by spraying as illustrated in Figure 1 (also, see para [0088]).
With respect to claim 16, Hiramatsu shows the plurality of protrusions formed on the surface of the electrostatic chuck except the temperature gauge wherein the surface of the protrusions serves as the substrate placing surface (Figure 8). 
With respect to claim 17, Grande further shows an overcoat, as an additional insulating film, that covers and protects the first and second printed thermoelectric elements (para [0041]) which would also allow the temperature gauge to be covered by the insulation film for the protection of the temperature gauge.
With respect to claim 20, Hiramatsu as modified by Shirakawa shows the thermocouple that can be provided in a recess of the stage body wherein the substrate is surrounded by the electrostatic chuck of the stage body (58) and the substrate wherein the temperature gauge as taught by Grande is provided in the  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
It is noted Tsukakoshi is newly applied in response to the amendment filed on 10/26/22. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761